     Case 2:03-cv-01006-MMD-DJA Document 423 Filed 09/23/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                ***
6      KEVIN JAMES LISLE,                              Case No. 2:03-cv-1006-MMD-CWH
7                                       Petitioner,                  ORDER
8            v.
9
       WILLIAM GITTERE, et al.,
10
                                   Respondents.
11

12

13          In this capital habeas corpus action, Petitioner Kevin James Lisle has filed, pro se,
14    a motion to waive further proceedings and voluntarily dismiss this action. (ECF No. 359.)
15    An evidentiary hearing regarding that motion is scheduled to commence on October 22,
16    2020. (ECF Nos. 402, 407.)
17          On September 22, 2020, Respondents and the Federal Public Defender (“FPD”)
18    filed prehearing briefs (ECF Nos. 414, 418, 419, 420) and preliminary exhibit and witness
19    lists (ECF Nos. 416, 421, 422).
20          In addition, on September 22, 2020, the FPD filed a Motion for Leave to File Under
21    Seal requesting leave of court to file, under seal, their unredacted prehearing brief and
22    Exhibits 46, 85, and 86. (ECF No. 415.) There is a strong presumption in favor of public
23    access to judicial filings and documents. See Nixon v. Warner Communication, Inc., 435
24    U.S. 589, 597 (1978); see also Kamakana v. City and County of Honolulu, 447 F.3d 1172,
25    1178 (9th Cir. 2006). However, a federal court has inherent power over its own records
26    and files, and access may be denied where the court determines that the documents may
27    be used for “improper purposes.” See Nixon, 435 U.S. at 598; see also Kamakana, 447
28
     Case 2:03-cv-01006-MMD-DJA Document 423 Filed 09/23/20 Page 2 of 2



1     F.3d at 1179. The Court finds that there is good cause for the FPD’s prehearing brief and

2     Exhibits 46, 85, and 86 to be filed under seal, as those documents contain information

3     regarding Lisle’s mental health.

4            It is therefore ordered that the FPD’s Motion for Leave to File Under Seal (ECF No.

5     415) is granted. As the subject documents have already been filed under seal (ECF Nos.

6     418, 419), no further action is necessary in this regard.

7            DATED THIS 23rd Day of September 2020.
8

9
                                                MIRANDA M. DU
10                                              CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
